        Case: 3:20-cv-01076-JJH Doc #: 6-1 Filed: 05/20/20 1 of 2. PageID #: 52



                              UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF OHIO


     NINTENDO OF AMERICA INC.

           Plaintiff,                                               CIVIL ACTION NO.: 3:20-
                                                                    CV-01076
           v.
                                                                    JUDGE HELMICK
     TOM DILTS, JR., et al.

           Defendants.



                              DECLARATION OF ALISON STEIN


         I, Alison Stein, submit this declaration in support of my application for leave to appear and

practice pro hac vice in the above-captioned case:

1.       My full name is Alison Irene Stein.

2.       I am an attorney with the law firm Jenner and Block LLP. My office is located at 919

         Third Avenue, 38th Floor, New York, NY 10022. My telephone number is (212) 891-1622.

         My facsimile number is (212) 891-1699. My email address is astein@jenner.com.

3.       I was admitted by examination to the New York bar on January 21, 2010. My attorney

         registration number is 4787230, and I am a member in good standing of the New York

         Court of Appeals.

4.       I was also admitted to the United States District Court for the Southern District of New

         York on January 10, 2012; the United States Court of Appeals for the Second Circuit on

         April 25, 2017; and the United States Court of Appeals for the Third Circuit on July 13,

         2010. I am a member in good standing in each of these federal courts.

5.       I have never been disbarred nor suspended from practice by any state or federal court,

         administrative body, or commission. I have never received a reprimand from any such
      Case: 3:20-cv-01076-JJH Doc #: 6-1 Filed: 05/20/20 2 of 2. PageID #: 53



       court, department, bureau, or commission pertaining to conduct or fitness as a member of

       the bar.

       Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing is true

and correct. Executed on this May 20, 2020 in New York, NY.




                                            Alison Stein




                                                2
